Case 1:20-cv-00266-WES-LDA Document 28 Filed 02/05/21 Page 1 of 2 PageID #: 402




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

  ______________________________
                                )
  THE OWEN BUILDING LLC,        )
                                )
            Plaintiff,          )
                                )
       v.                       )                C.A. No. 20-266 WES
                                )
  VICTORY HEATING & AIR         )
  CONDITIONING CO., INC.,       )
  et al.,                       )
                                )
            Defendants.         )
  ______________________________)

                                    ORDER

        On January 20, 2021, Magistrate Judge Lincoln D. Almond

  issued a Report and Recommendations (“R. & R.”), ECF No. 24,

  regarding Defendant Johnson Control Inc.’s Motion to Dismiss

  Counts II and III for Failure to State a Claim, ECF No. 5.           Judge

  Almond recommended that this Court grant the Motion as to Count

  II (negligence) because the negligence claim is barred by the

  economic loss doctrine.         R. & R. 3-6.        Judge Almond further

  recommended that this Court deny the Motion as to Count III

  (breach of implied warranties) because the Motion relies on a

  contract that falls outside the scope of Rule 12(b)(6) of the

  Federal   Rules    of   Civil   Procedure.     R.    &   R.   6-7.   These
Case 1:20-cv-00266-WES-LDA Document 28 Filed 02/05/21 Page 2 of 2 PageID #: 403




  recommendations apply to the Second Amended Complaint, ECF No.

  22.   R. & R. 2.

        After having carefully reviewed the relevant papers, and

  having heard no objections, the Court ACCEPTS the report and

  ADOPTS the recommendations and reasoning set forth therein,

  pursuant to 28 U.S.C. § 636(b)(1)(C).        Defendant Johnson Control

  Inc.’s Motion to Dismiss, ECF No. 5, is GRANTED as to Count II

  and DENIED as to Count III.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: February 5, 2021




                                      2
